                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                             GAINESVILLE DIVISION

LINDA BRENDA VAZQUEZ,

       Plaintiff,

v.                                                 Case No. 1:18cv97-MW/MJF

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

      Defendant.
___________________________/

                          ORDER ACCEPTING AND ADOPTING
                           REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 25. Defendant has certified Plaintiff has no objection to its

Unopposed Motion for Entry of Judgment With Remand. ECF No. 24. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating:

      1.       The Commissioner’s Unopposed Motion for Entry of Judgment with Remand of

the Cause to the Commissioner, ECF No. 24, is GRANTED, and the Commissioner’s decision

denying benefits is REVERSED.

      2.       This case is REMANDED to the Commissioner of Social Security pursuant to

Sentence Four of 42 U.S.C. § 405(g).

      3.       The Defendant is ordered to conduct proceedings in accordance with the Report

and Recommendation.




                                              1
       4.      The Clerk is directed to enter final judgment pursuant to Rule 58 of the Federal

Rules of Civil Procedure and to administratively close the file.

      SO ORDERED on January 22, 2019.


                                              s/ MARK E. WALKER
                                              Chief United States District Judge




                                                 2
